Citation Nr: 1755387	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  07-34 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lung condition, to include chronic obstructive pulmonary disease (COPD), asthma, bronchitis, and pulmonary hypertension.


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969, including service in the Republic of Vietnam from April 1968 to April 1969.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).

In a March 2013 decision, the Board denied the Veteran's claim of service connection for service connection for a chronic respiratory disorder, claimed as COPD, asthma, and bronchitis and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR).  In a June 2014 Order, the Court granted the motion, vacated the March 2013 Board decision, and remanded the case to the Board for further appellate review.

In March 2011 and October 2014, the Board remanded this case for further development.

In an October 2015 decision, the Board denied the Veteran's claim of service connection for a chronic respiratory disorder, claimed as chronic obstructive pulmonary disease COPD, asthma, and bronchitis and he appealed the decision to the Court.  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a JMR.  In a February 2017 Order, the Court granted the motion, vacated the October 2015 Board decision, and remanded the case to the Board for further appellate review.  The Board thereafter remanded the Veteran's appeal for additional development in June 2017.

Consistent with the JMR findings, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision.  The United States Court of Appeals for Veterans Claims (Court) has determined that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled); see also Clemons v. Shinseki, 23 Vet.  App. 1, 5 (2009).  In consideration of Clemons and the other diagnoses of record, the Board has re-characterized the claim as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era; therefore exposure to herbicides is presumed.

2. The evidence shows that the Veteran's current respiratory condition may not be presumed to be connected to service, was not present during service, or is not otherwise attributable to the Veteran's period of military service. 


CONCLUSION OF LAW

A respiratory condition was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2017).

VA's duty to notify was satisfied for the claim before the Board by letter dated March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.

II. Service Connection

In order to obtain service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Analysis

Service connection for certain disabilities is presumed for veterans who were exposed to herbicides while in service.  38 C.F.R. §3.309(e).  Moreover, exposure to an herbicide agent is presumed for veterans, such as the Veteran in this case, who had active service in the Republic of Vietnam during the Vietnam Era.  Nevertheless, the record does not show diagnoses of any of the disabilities listed in 38 C.F.R. § 3.309(e) for which service connection can be presumed for herbicide exposed veterans. 

With regard to the first element of service connection, a current disability, the Veteran has a current diagnosis of COPD.  See January 2003 private treatment record. 

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, as noted above, the Veteran is presumed to have been exposed to herbicides.  Additionally the Board accepts his assertions that he was exposed to gun smoke as consistent with the nature of his service. 

The remaining question at hand is whether the Veteran's current COPD diagnosis is related to his military service, to include exposure to herbicides and gun smoke. 

In a January 2003 private treatment record, the Veteran's private physician, Dr. F.J.R. diagnosed the Veteran with severe COPD on the basis of smoking and possibly underlying asthma.  The Veteran reported having a chest x-ray twenty years earlier, but no previous pulmonary function tests.  Further, he stated that 16-20 years ago, his primary care physician told him that he might have asthma.
In a March 2004, Dr. W.A.C. found that the Veteran's exposure to Agent Orange more likely than not causes his COPD, asthma, and chronic bronchitis.  No rationale was provided.

In an October 2004 letter, the Veteran's VA nurse practitioner, D.S. found that the Veteran's in-service exposure to external irritants like gunpowder residue and other agents contributed to his severe lung disease. 

In June 2012, Dr. R. G. provided a medical opinion.  He stated that the Veteran has experienced a chronic respiratory disorder since active service.  Further, he noted that the Veteran's chronic respiratory disorder did not arise in service  as he did not experience trauma to the chest, had no in-service history of respiratory disorders, and had a normal lung exam on separation.  Additionally, there was no documented history of asthma either before or during the Veteran's service.  Finally, he found that it was not likely that the disorder is attributed to active duty service and specifically to exposure to Agent Orange, gun powder residue, or similar contaminants, noting that COPD was commonly associated with cigarette smoking while epidemiological studies had not demonstrated an association between COPD and exposure to Agent Orange, gun powder residue, or similar contaminants. 

After a request for clarification, in September 2012, Dr. R.G. provided an amended medical opinion.  He stated that the Veteran has experienced a chronic respiratory disorder that began after active service.  In addition, the Veteran had no documented respiratory problems while in service.  There is no evidence in the record indicating that the respiratory disorder began or was exacerbated during active service.  Further, he noted that the exact post-service onset of the symptoms is unclear, but evidence includes descriptions of symptoms dating back to the 1970's and relation between these bronchitic episodes that occurred after completion of service and the subsequent severe respiratory disorder is uncertain.

In November 2014, the Veteran attended a Respiratory Conditions VA examination.  Examiner diagnosed Veteran with COPD with prior bronchospastic component.  Examiner opined that it is less likely as not (less than 50/50 probability) that any diagnosed lung disorder to include COPD asthma and/or chronic bronchitis had its onset during active duty or is otherwise related to disease or injury to include exposures to gunpowder residue or to herbicides such as Agent Orange -which occurred during service.  Examiner stated that rationale provided was based upon medical literature review, clinical experience, medical record review (to include all relevant medical evidence in the paper and electronic claims files) and evaluation of the Veteran. 

Further, Veteran describes episodes consistent with intermittent airway hyper responsiveness during childhood (shortness of breath with exposure to pollen from the shaken hedgerow).  Such occurrences were self-limited and did not require medical attention.  Veteran reports that during service he experienced similar reactions to gun smoke (he reports that he did not consider the possible contribution of gun smoke/gunpowder residue exposure to his condition until he noticed the smoke produced during gunfire salute for former President Reagan s funeral in 2005).  Even if these recalled episodes of shortness of breath were episodes of airway hyper responsiveness (bronchospasm/wheezing- or even mild unrecognized asthma) there is no indication that a permanent worsening of this type of intermittent shortness of breath occurred during or proximate to military service.  Per medical treatment record documentation (pulmonary consultation) and Veteran description, the next memorable episode of shortness of breath (triggered by mowing the lawn) was in 1972.

Veteran states that his separation examination did NOT Include an examination of his lungs however he describes that he answered the questions on the Report of Medical History form.  He signed form documents "NO" responses for "ASTHMA", "SHORTNESS of BREATH", and for "CHRONIC COUGH", under #20 "HAVE YOU EVER or HAVE YOU NOW"?  He supplied documentation rendered at the time of separation that documents the absence of significant (memorable) respiratory symptoms.  Examiner noted that he must assign significant weight to this evidence for the absence of a chronic (or even acute) respiratory condition of onset/occurrence prior to military separation.

Examiner further notes the Veteran's recollection about treatment for bronchitis "once or twice a year" ever since service, however, such episodes of acute and transitory bronchitis in association with respiratory infection is common in the general population and not representative of a chronic lung condition.  Dr. A's statement documents history of treatment for acute bronchitis during 1970's and
1980's. Dr C. D.'s visit notes also document treatment for cold symptoms/ bronchitis once during January 2001 and not again until nearly two years later in December 2002 with referral to pulmonologist regarding Chest X ray abnormalities and exertional dyspnea in early 2003.  Medical literature defines chronic bronchitis as a chronic productive cough for three months in each of two successive years in a patient in whom other causes of chronic cough (e.g. bronchiectasis) have been excluded.  It may precede or follow development of airflow limitation

Dr C.D. December 2002 visit note documents prescribed treatment for a respiratory illness/ bronchitis (the first in nearly two years) which began last Friday.  He was referred for pulmonary consultation due to chest x ray finding of enlarged pulmonary arteries.  Dr. F.J.R. January 2003 consultation report documents resolution of the December 2002 episode with specific notation "he denies cough.  He denies an increase in shortness of breath."  This supports Veteran s history of episodic acute and transitory bronchitis.  Dr F.J.R. note also includes Veteran's report that he "wheezes on occasion",  "was told by a primary care physician 16 to 20 years ago that he might have asthma",  and "relates an episode in 1972 when he was mowing his yard and became acutely short of breath." No specific diagnosis was made at that point.  He did not have asthma as a child.  Impression Severe COPD on the basis of smoking and possibly underlying asthma.  The increased pulmonary artery size is likely related to the severe obstructive lung disease as well as his borderline oxygenation.  The oxygenation is secondary to the obstructive lung disease and to his obesity.

Finally, the examiner notes that neither the lay statements nor the medical evidence supports the presence of a chronic bronchitis (or other chronic lung condition) of onset prior to during or proximate to military service.  The diagnosis and treatment for a chronic lung condition occurred greater than 33 years after Veteran's separation from military service.  Further, medical literature does not support a one year exposure to gunpowder residue or to herbicides such as Agent Orange as a cause for or as a permanently aggravating factor in COPD, asthma and/or chronic bronchitis.  Exposure to gunpowder residue can precipitate an acute and transient bronchospastic or irritative response (especially in a person with underlying airway hyper responsiveness) however such exposure is less likely as not the cause of or a permanently aggravating factor in any chronic lung condition in this Veteran.

Veteran reports a nearly 40-year history of cigarette smoking which began years prior to his entry into military service and continued for 27 years post separation.  Cigarette smoking is a well-documented cause for chronic lung disease.  His many year history of cigarette use is most likely responsible for his chronic lung condition rather than is his one year history of exposure to gunpowder residue.  Further. 
C file includes multiple opinions that his lung condition is due to his longstanding history of cigarette usage.  Veteran asserts that his actual usage for most of his smoking years was less than or equal to one pack daily rather than the up to two packs per day history documented within the 2003 pulmonary consultation report.  Nevertheless, medical literature supports his claimed lower level of cigarette smoking especially in the setting of possible airway hyper responsiveness and/or family history of lung disease is sufficient to be the majority cause for his current lung condition.

Even with consideration of the veteran supplied history and all of the personal and other lay statements within the C file (with acceptance as true insofar as they relate to matters that the examiner concludes involve the layperson s direct observation and are consistent with accepted medical principles) it is less likely as not that any current lung condition is in any way etiologically related to his military service.

In August 2017, as required by a February 2017 Joint Motion for Remand, the Veteran attended respiratory conditions VA examination, in pertinent part, to determine if the Veteran had a diagnosis of pulmonary hypertension resulting from disease or injury incurred during active military service.  Examiner diagnosed Veteran with COPD.  The examiner noted that the veteran does not have pulmonary hypertension.  Per the Echo of 2003, the estimated pulmonary artery pressure was 35 - upper limits of normal per the cardiologist who read the report.  Upper limits of normal is normal.  Per the August 2005 Pulmonary MD the veteran was diagnosed with COPD - objective evidence in this progress note finds the absence of pulmonary hypertension.  Objective evidence in the VA problem list finds the absence of pulmonary hypertension.  Objective evidence in the VA primary care notes finds the absence of pulmonary hypertension.  Objective evidence in the private notes finds the absence of the confirmed diagnosis of pulmonary hypertension - only the possibility on imaging only.

Further, the examiner opined that the Veteran's COPD as well as episodes of resolved acute bronchitis are not due to active duty military to include herbicides, gun powder residue and other exposures.  Rationale stated was that objective evidence in the STR and medical records within two years of active duty finds the absence of COPD as well as episodes of resolved acute bronchitis.  Pulmonary specialists have opined that the COPD is due to smoking.  The Institute of Medicine has not found a cause and effect relationship between herbicide exposure and COPD or episodes of resolved acute bronchitis.  Further, a thorough review of The Agency for Toxic Substances and Disease Registry does not find a cause and effect relationship between gun powder smoke or residue and COPD or episodes of resolved acute bronchitis.  Finally, the examiner noted that the individuals who provided positive opinions did not, as far as he was able to locate in a thorough review of VBMS, provide supporting rationale for their opinions. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a lung condition, to include COPD, asthma, bronchitis, and pulmonary hypertension.

In this regard, evidence does not establish the Veteran's COPD was manifested to a degree of 10 percent within one year of his separation from active duty service or is related to active duty service in any way.  Service treatment records (STRs) have been carefully reviewed and considered, but do not reflect that the Veteran made any complaint of, nor sought any treatment for, any symptoms of COPD during active service.  Also, in his Report of Medical History contained in his separation examination, the Veteran noted no prior lung issues.  Therefore, STRs do not reflect the Veteran developed COPD during his active duty service.

Furthermore, the electronic file does not include any other medical records, which reflect that the Veteran sought any treatment for COPD or complaints of COPD within one year of his separation from active duty service.  The first diagnosis and treatment for a lung issue was in December 2002, over 30 years after his active duty service.  See Maxson v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).

In addition, with regard to pulmonary hypertension, the Veteran does not have a current diagnosis and thus fails the first prong needed to establish service connection. 

Finally, the Board finds that the November 2014 and subsequent August 2017 VA examiner opinions are the most probative evidence.  The examiners considered the history in detail, and provided a definitive opinion that was adequately supported by rationale.  The opinions were accompanied by a rationale for the conclusion reached, and specifically discussed related VA examinations, private and VA medical treatment records including medical references.  Accordingly, it is given great probative weight.  Further, these opinions conspicuously noted that medical literature does not support a one year exposure to gunpowder residue or to herbicides such as Agent Orange as a cause for or as a permanently aggravating factor in COPD, asthma and/or chronic bronchitis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-4 (2008).  

While the Board notes the positive March 2004 private medical opinion, it has not been afforded probative weight because the private physician failed to provide a rationale to support the positive opinion.

The Board has considered the Veteran's statements concerning the etiology of his COPD.  He is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, the diagnosis of his symptoms and their cause are complex medical matters, and he lacks the requisite medical expertise to provide competent opinions on these matters.  See Jandreau at 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of COPD is ultimately far too complex a medical question to lend itself to the opinion of a layperson.

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER


Entitlement to service connection for a lung condition, to include COPD, asthma, bronchitis, and pulmonary hypertension is denied.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


